IN THE UNITED S'I`ATES DIS'I`RICT COUR"I`
FOR 'I`HE DISTRIC'I` OF COLUMBIA

HAJH NASSIM, (ISN 10028),
Petitioner,
v. Civil Action No. 09-1332 (HHK)

BARACK H. OBAMA, et al.,
Respondents.

\\»/\¢_/\»_/\_/"~__/\.J\_/\_/\J\¢.»/

[ ER

Upon consideration of Consent Motion to Deem Protected Inforrnatioii Highliglited in the
Accolnpanying Proposed Public Factual Return for ISN 10028, and a review of that proposed
public factual return, it is hereby ORDERED that Respondents’ motion is granted. The
information identified by Respondents with green or gray highlighting in the version of the
lactual return submitted under seal to the Court is deemed protected, pursuant to paragraphs 10
and 34 of the Protective Order governing this proceeding. lt is further ORDERED that
Respondents tile on the public record, through the Court’s Electronic Case Filing system, a
public version of the factual return nom which the information that was highlighted in the
proposed public version submitted to the Court has been redacted.

lt is SO ORD]ERED.

Dated: %;//3 m  C'  

United States District judge